RENDERED: SEPTEMBER 24, 2021; 10:00 A.M.
                 NOT TO BE PUBLISHED

           Commonwealth of Kentucky
                  Court of Appeals

                    NO. 2021-CA-0776-WC


BERYL RUSSELL                                        APPELLANT



            PETITION FOR REVIEW OF A DECISION
v.        OF THE WORKERS’ COMPENSATION BOARD
                  ACTION NO. WC-19-52039



FORD MOTOR CO.; HONORABLE JONATHAN
WEATHERBY, ADMINISTRATIVE LAW JUDGE;
AND WORKERS’ COMPENSATION BOARD                      APPELLEES

                           AND

                    NO. 2021-CA-0869-WC


FORD MOTOR CO.                             CROSS-APPELLANT



         CROSS-PETITION FOR REVIEW OF A DECISION
v.        OF THE WORKERS’ COMPENSATION BOARD
                  ACTION NO. WC-19-52039
BERYL RUSSELL; HONORABLE JONATHAN
WEATHERBY, ADMINISTRATIVE LAW JUDGE;
AND WORKERS’ COMPENSATION BOARD                            CROSS-APPELLEES


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; TAYLOR AND L. THOMPSON,
JUDGES.

THOMPSON, L., JUDGE: Beryl Russell appeals from an order of the Kentucky

Workers’ Compensation Board, which affirmed an award of workers’

compensation benefits entered by an administrative law judge (ALJ). Mr. Russell

raises one issue on appeal, that Kentucky Revised Statutes (KRS) 342.730(4) is

unconstitutional. Ford Motor Co. also cross-appeals the same opinion of the

Board. Ford argues that Mr. Beryl was not permanently and totally disabled as

held by the ALJ. Finding no error, we affirm.

                   FACTS AND PROCEDURAL HISTORY

            At the time of his injury, Mr. Russell was 70 years old, had a high

school diploma, and had some vocational training as an iron worker. He began

working for Ford in 1993 and had at all times been employed with that company as

a millwright. His duties included moving machinery, welding, cutting, fabricating,

and building. On December 1, 2019, while performing his work-related duties,

Mr. Russell fell from a stepladder and onto a post. He was injured from the fall

                                        -2-
and diagnosed with a T12 compression fracture. He was restricted from work for a

few months, but then was released to return to unrestricted work on March 2, 2020.

No doctor recommended surgery. Mr. Russell testified that, even though he was

released to unrestricted work, he was still in pain and unable to do the same work-

related activities as he had pre-injury. Mr. Russell continued working until June

30, 2020, at which point he retired.

             Medical records were introduced into evidence. Dr. Jules Barefoot

originally believed Mr. Russell could return to work unrestricted, but after

additional examinations, placed restrictions on him. Dr. Barefoot also concluded

that Mr. Russell would not be able to return to his prior position on a regular basis.

Dr. Ricky Lyon opined that Dr. Barefoot’s restrictions were more involved than

the restrictions he would have placed on Mr. Russell. Dr. Lyon also believed Mr.

Russell could return to a less strenuous level of work than he originally performed.

             The ALJ in this case found as persuasive Mr. Russell’s testimony

regarding the difficulty he had when he returned to work and that the pain he was

experiencing caused him to retire. The ALJ found this testimony also supported

Dr. Barefoot’s medical opinion. In determining whether Mr. Russell was

permanently and totally disabled, the ALJ, citing Ira A. Watson Department Store

v. Hamilton, 34 S.W.3d 48 (Ky. 2000), considered Mr. Russell’s age, level of

education, vocational skills, medical restrictions, and the likelihood he could


                                         -3-
resume some type of work under normal employment conditions. The ALJ found

as follows:

                 The Plaintiff credibly testified that he had worked as a
              millwright since 1993, and that his job required lifting,
              twisting, turning, and bending. It has been stipulated that
              the Plaintiff was 70 years of age on the date of the injury.
              The Plaintiff credibly testified that he retired because he
              could not physically perform the duties of the job any
              more due to the effects of the work injury.

              . . . The ALJ therefore finds based upon the Plaintiff’s
              advanced age, significant restrictions, and demonstrated
              difficulty in performing the duties of the only job he has
              had for 27 years, that the Plaintiff is not likely to be able
              to provide services to another in return for remuneration
              on a regular and sustained basis in a competitive
              economy. Accordingly, the ALJ finds that the Plaintiff is
              permanently and totally disabled.

The ALJ also restricted the duration of Mr. Russell’s benefits pursuant to KRS

342.730(4).

              Ford then appealed to the Board, which affirmed. We must also note

that Mr. Russell raised the constitutionality of KRS 342.730(4) issue before both

the ALJ and Board; however, these administrative entities could not rule on

constitutional issues. Commonwealth v. DLX, Inc., 42 S.W.3d 624, 626 (Ky.

2001). These appeals followed.




                                           -4-
                                         ANALYSIS

               We will first address Mr. Russell’s appeal. Mr. Russell argues that

KRS 342.730(4) is unconstitutional. He claims that it discriminates against older

workers. KRS 342.730(4) states:

               All income benefits payable pursuant to this chapter shall
               terminate as of the date upon which the employee reaches
               the age of seventy (70), or four (4) years after the
               employee’s injury or last exposure, whichever last
               occurs. In like manner all income benefits payable
               pursuant to this chapter to spouses and dependents shall
               terminate as of the date upon which the employee would
               have reached age seventy (70) or four (4) years after the
               employee’s date of injury or date of last exposure,
               whichever last occurs.

               We are unable to reach the merits of this claim because Mr. Russell

failed to inform the Kentucky Attorney General of this challenge. Kentucky Rules

of Civil Procedure (CR) 76.25(8) and KRS 418.075(2) require that a party

questioning the constitutionality of a statute notify the Kentucky Attorney General

of the challenge. There is no evidence in the record that Mr. Russell notified the

Kentucky Attorney General1 and such notification is mandatory before this Court

can rule on the issue. Slaughter v. Turns, 607 S.W.3d 692, 694 (Ky. 2020); Austin

Powder Company v. Stacy, 495 S.W.3d 732, 737 (Ky. App. 2016); Scott v. AEP




1
 Also, Mr. Russell’s brief before this Court does not indicate that he notified the Kentucky
Attorney General of this appeal.

                                               -5-
Kentucky Coals, LLC, 196 S.W.3d 24, 26 (Ky. App. 2006); Homestead Nursing

Home v. Parker, 86 S.W.3d 424, 425 n.1 (Ky. App. 1999).

             We will now turn to Ford’s cross-appeal. Ford argues that the ALJ

committed reversible error by awarding permanent total disability benefits. Ford

argues there was insufficient evidence to prove permanent and total disability.

             “The function of further review of the [Board] in the Court of Appeals

is to correct the Board only where the . . . Court perceives the Board has

overlooked or misconstrued controlling statutes or precedent, or committed an

error in assessing the evidence so flagrant as to cause gross injustice.” Western

Baptist Hosp. v. Kelly, 827 S.W.2d 685, 687-88 (Ky. 1992).

                    KRS 342.285 designates the ALJ as the finder of
             fact. Paramount Foods, Inc. v. Burkhardt, 695 S.W.2d
             418 (Ky. 1985), explains that the fact-finder has the sole
             authority to judge the weight, credibility, substance, and
             inferences to be drawn from the evidence. Special Fund
             v. Francis, 708 S.W.2d 641, 643 (Ky. 1986), explains
             that a finding that favors the party with the burden of
             proof may not be disturbed if it is supported by
             substantial evidence and, therefore, is reasonable.

AK Steel Corp. v. Adkins, 253 S.W.3d 59, 64 (Ky. 2008). “Substantial evidence

means evidence of substance and relevant consequence having the fitness to induce

conviction in the minds of reasonable men.” Smyzer v. B. F. Goodrich Chemical

Co., 474 S.W.2d 367, 369 (Ky. 1971) (citation omitted).




                                         -6-
            Ford claims that the evidence supported a finding that Mr. Russell was

not permanently and totally disabled because he was originally released to return to

work without restrictions, he worked for over three months in the same position he

held before his injury, and Dr. Lyon believed he could return to some kind of

work.

            “‘Permanent total disability’ means the condition of an employee

who, due to an injury, has a permanent disability rating and has a complete and

permanent inability to perform any type of work as a result of an injury[.]” KRS

342.0011(11)(c). “‘Work’ means providing services to another in return for

remuneration on a regular and sustained basis in a competitive economy[.]” KRS

342.0011(34).

            Determining whether a claimant is permanently and totally disabled

            requires an individualized determination of what the
            worker is and is not able to do after recovering from the
            work injury. . . . [I]t necessarily includes a consideration
            of factors such as the worker’s post-injury physical,
            emotional, intellectual, and vocational status and how
            those factors interact. It also includes a consideration of
            the likelihood that the particular worker would be able to
            find work consistently under normal employment
            conditions. A worker’s ability to do so is affected by
            factors such as whether the individual will be able to
            work dependably and whether the worker’s physical
            restrictions will interfere with vocational capabilities.
            The definition of “work” clearly contemplates that a
            worker is not required to be homebound in order to be
            found to be totally occupationally disabled.


                                        -7-
Ira A. Watson Dep’t Store, 34 S.W.3d at 51 (citation omitted).

             Here, we believe there was no error in concluding Mr. Russell was

entitled to permanent total disability benefits because the ALJ’s decision was

supported by substantial evidence. The ALJ found as credible Mr. Russell’s

testimony about the difficulty he had when he returned to work. “A worker’s

testimony is competent evidence of his physical condition and of his ability to

perform various activities both before and after being injured.” Id. at 52 (citation

omitted). In addition, Dr. Barefoot indicated Mr. Russell should have restrictions

on any future work and could not return to his previous job at Ford. Finally, the

ALJ specifically considered the Ira A. Watson Dep’t Store factors. The ALJ held

based on Mr. Russell’s “advanced age, significant restrictions, and demonstrated

difficulty in performing the duties of the only job he has had for 27 years, that [Mr.

Russell] is not likely to be able to provide services to another in return for

remuneration on a regular and sustained basis in a competitive economy.”

Although there may have been evidence contrary to the ALJ’s conclusion, this is

insufficient to overturn an award. Thompson v. Kentucky Unemployment Ins.

Comm’n, 85 S.W.3d 621, 624 (Ky. App. 2002).

                                   CONCLUSION

             Based on the foregoing, we affirm the opinion of the Board and the

ALJ. Mr. Russell is precluded from raising the constitutionality of KRS


                                          -8-
342.730(4) issue because he failed to first notify the Kentucky Attorney General.

As for Ford’s appeal, it is without merit because the ALJ’s finding of permanent

total disability was supported by substantial evidence.

             ALL CONCUR.



BRIEFS FOR APPELLANT/CROSS-               BRIEF FOR APPELLEE/CROSS-
APPELLEE:                                 APPELLANT FORD MOTOR CO.:

Ched Jennings                             George T. T. Kitchen, III
Louisville, Kentucky                      Louisville, Kentucky




                                         -9-